Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.           Claims 1, 6, 11, 16 and 19 are objected to because of the following informalities:  in claims 1, 11 and 16, “the said two adjacent shear teeth” should be –said two adjacent shear teeth--.  Regarding claims 6 and 19, “about the circumference” should be –about a circumference of the circular plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.         Claims 1-2, 4-7, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

             Regarding claims 1 and 11, “the perimeter of the blade guard,” “the periphery of the blade guard,” “the adjacent shear packet,” “the other side,” “the opening of the shear packet”, and “the said two adjacent shear teeth” lack antecedent basis. 

             Regarding claim 16, “each of the shear pockets,” “the two adjacent shear pockets,” “the perimeter of the blade guard,” “the periphery of the blade guard,” “the adjacent shear packet,” “the other side,” “the opening of the shear packet”, and “the said two adjacent shear teeth” lack antecedent basis. 

             Regarding claims 1, 11 and 16, “for cutting grass, shrubs, and vegetation” is confusing. It should be noted that grass and shrubs considered to be vegetation. Therefore, it appears that “vegetation” or “grass or shrubs” is redundant. 

            Regarding claims 4 and 14, “wherein the blade guard defines a pair of opposing shear hooks formed one each on opposing sides of each of the shear openings’ is confusing as it is not whether “a pair of opposing hooks is a reference to the opposing hooks set forth in claim 1. In addition, “a pair of opposing shear hooks formed one each on opposing sides” confusing. Furthermore, “the shear openings” lacks antecedent basis since claim 1 recites only a single opening. 

            Regarding claims 5 and 15, “the shear openings” lacks antecedent basis. 
           
            Regarding claim 19, “a pair of opposing shear hooks” is confusing as the opposing shear hooks has already being recited in claim 1. 

Comment
4.           It should be noted that claims have not been rejected over the prior art. However, in view of the issues under 35 U.S.C. 112, second paragraph, the allowability of the claimed subject matter cannot be determined at this time.
                It should also be noted that claims 1, 11 and 16 could recite, --opposing identical hook-- and --each hook defined by a periphery of the circular plate on one side, and by an upper bending curve of the partial oval of an adjacent shear pocket on an opposite side-- in order to better define the hooks of the instant invention.

Response to Arguments
5.            Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
               
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Booth (3,126,968), Kramer (5,239,755), (6,076,265) and Huang Lo (6,076,265) teach a vegetation trimmer. 

7.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

October 20, 2022